DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 15-17, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sevindik et al (US 2022/0140939) [hereafter R1]. 
For claims 1 and 15, R1 discloses at least one processor (Fig 10); and at least one memory comprising computer program code (Fig 10), the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to determine one or more of a physical random access channel repetition level or a reference signal received power (paragraphs 20-35 determine the RSRP); select a channel quality table to use based on one or more of the physical random access channel repetition level or the reference signal received power (paragraphs 20-35); determine a downlink channel quality report by using the selected channel quality table (paragraphs 20-35 use a channel quality table to generate a CQI report); and transmit the downlink channel quality report to the network element (paragraphs 20-35 transmits the CQI report to the BS).
For claims 2 and 16, R1 discloses the determination of one or more of the physical random access channel repetition level or the reference signal received power comprises the at least one memory and the computer program code being further configured, with the at least one processor, to cause the apparatus at least to receive, from a network element, a system information block (paragraphs 20-35).
For claims 3 and 17, R1 discloses the downlink channel quality report corresponds to the physical random access channel repetition level being used by the apparatus (paragraphs 20-35 RSRP is shown out of the optional limitations).
For claims 7 and 21, R1 discloses the downlink channel quality report comprises a narrowband physical downlink control channel report or a narrowband physical downlink sharing channel report (paragraphs 4-7, 20-35, 110-115 NB).
For claims 8 and 22, R1 discloses the determination of which channel quality table to use is based on a narrowband reference signal received power, a measurement report, or a narrowband Internet of things narrowband physical random access channel configuration that the apparatus is using (paragraphs 4-7, 114 IoT-NB).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of  Mediatek “Considerations on support of 16QAM in NB-IOT” (cited on IDS) [hereafter NPL1].
For claims 4 and 18, R1 does not explicitly disclose encode values for a quality report field and a reserved bit in a medium access control control element based on the selected channel quality table.
However, NPL1 discloses encode values for a quality report field and a reserved bit in a medium access control control element based on the selected channel quality table (pages 3-4 downlink channel quality report and mac control element with reserved bit).
Therefore, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to modify R1 to encode values for a quality report field and a reserved bit in a medium access control control element based on the selected channel quality table taught by NPL1.  The rationale to combine would be to use a known technique in a similar device, to allow for reporting through a common standard increasing compatibility, to decrease throughput (NPL1), and design choice. 
For claims 5 and 19, NPL1 discloses transmit the medium access control control element for the downlink channel quality report, wherein the reserved bit together with the quality report field indicates the downlink channel quality report (pages 3-4).
For claims 6 and 20, NPL1 discloses use of the reserved bit is dependent on a release assistance indication content (page 4 release assistance indication).
Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, R1, does not appear to disclose “transmit, to a user equipment, a system information block comprising a mapping between a channel quality table and a physical random access channel repetition level; and receive, from the user equipment, a downlink channel quality report based on a selected channel quality table” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jin et al (CN 112166637) discloses RSRP measurement with CSI reporting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463